Case 1:21-cr-00110-ABJ Document 4 Filed 11/13/20 Page 1 of 1 =
tLOF* O20 17 ke

AO 442 (Rev UE1) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America Case: 1:20-mj-00227

Vv. ) Assigned to: Judge Zia M. Faruqui
) Assign Date: 11/12/2020
) Description: COMPLAINT WIARREST WARRANT
)
ADAM HAGEMAN
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ADAM HAGEMAN :
who is accused of an offense or violation based on the foilowing document filed with the court:

OF Indictment OO Superseding Indictment OD Information 0 Superseding Information @& Complaint
© Probation Violation Petition O Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:
Receipt of Child Pornography, in violation of 18 U.S.C. 2252A(a}(2). and Possession of Child Pornography, in violation of 18 U.S.C. 2252A(ay/5)

 

(B)
- 2020.11.12
y ~~ 14:46:25
Date: 11/12/2020 -05'00'
issuing officer's signature
City and state: | Washington, D.C. éta M. Faruqui, United States Magistrate Judge

Printed name and title

 

Return

 

 

This warrant was received on (date) uf AL ZOZO . and the person was arrested on (date) I! / f 3/ Zo20
c

at (city and state) bash (aq for

Date: u/(3/20eO [ZOE

Arresting officer's signature

“cent Crse usm.

Printed name and title

 

 
